Citation Nr: 0724075	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-38 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a mood disorder, 
secondary to service-connected rheumatoid arthritis.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for osteoarthritis, 
now claimed as degenerative arthritis.  

3.  Entitlement to an increased (compensable) rating for 
rheumatoid arthritis.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
mood disorder, secondary to rheumatoid arthritis, entitlement 
to a compensable rating for rheumatoid arthritis, multiple, 
asymptomatic, and whether new and material evidence has been 
submitted to reopen the claim for service connection for 
osteoarthritis, now claimed as degenerative arthritis.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in February 2007.  A 
transcript of that hearing is of record and associated with 
the claims folder.  During that hearing, the veteran 
specifically indicated that he was withdrawing his claim for 
entitlement to a compensable rating for rheumatoid arthritis, 
multiple, asymptomatic.  This is the subject of the decision 
on appeal.  

Additionally, during the Travel Board hearing, the veteran 
continued to claim that he had been misdiagnosed with 
rheumatoid arthritis and that he in fact, had degenerative 
arthritis of multiple joints.  By rating decision of 
February 2003, VA found no new and material evidence to 
reopen the claim for service connection for osteoarthritis, 
now claimed as degenerative arthritis.  The veteran has filed 
a notice of disagreement (NOD) to this effect in 
February 2004.  Because a timely filed NOD was submitted, a 
statement of the case is now required.  Manlincon v. West, 12 
Vet. App. 238 (1999). 

The issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for 
osteoarthritis, now claimed as degenerative arthritis, and 
the issue of service connection for a mood disorder are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

On February 17, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, during his Travel Board hearing, that a withdrawal 
of the appeal for an increased (compensable) rating for 
rheumatoid arthritis is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for an 
increased (compensable) rating for rheumatoid arthritis, by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant, 
has withdrawn the appeal for entitlement to an increased 
(compensable) rating for rheumatoid arthritis, and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to an increased (compensable) 
rating for rheumatoid arthritis is dismissed.


REMAND

This claim is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.

The veteran claims that he has osteoarthritis of multiple 
joints, has been misdiagnosed, and that the evidence is 
sufficient to reopen the claim for this disability.  

Service connection for osteoarthritis of multiple joints was 
denied by rating decision of December 1992.  The veteran 
received notice of that denial the same month, and no appeal 
was filed.  The appeal became final.  By rating decision of 
February 2003, VA found that new and material evidence to 
reopen the claim for osteoarthritis, now claimed as 
degenerative arthritis had not been submitted.  A NOD was 
filed in February 2004, and the veteran again stated during 
his February 2007, Travel Board hearing that he disagreed 
with the denial of service connection for osteoarthritis of 
multiple joints, now claimed as degenerative arthritis.  No 
statement of the case (SOC) has been issued to that 
disagreement.  In Manlincon v. West, 12 Vet. App. 238 (1999), 
the Court held that when an appellant files a timely NOD and 
there is no SOC issued, the Board should remand, rather than 
refer, the issue to the RO for the issuance of a SOC.  

Moreover, the veteran has never been provided a VCAA letter 
indicating what must be shown for new and material evidence 
to reopen the claim for service connection.  This also must 
be done.  


Accordingly, this case is REMANDED for the following action:  

1.  Please send the veteran a notice 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  
The notice letter must describe the 
information and evidence not of record 
that is necessary to substantiate the 
claim to reopen the previously disallowed 
service connection claim.  The notice 
letter should inform the veteran about 
the information and evidence that VA will 
seek to provide; the information and 
evidence the veteran is expected to 
provide; and the notice letter should 
request or tell the veteran to provide 
any evidence in the veteran's possession 
that pertains to the claim.  

To satisfy the notice requirements for 
previously disallowed service connection 
claims, the notice letter must state the 
bases for the denial in the prior 
decision and describe what evidence would 
be necessary to substantiate that element 
or elements required to establish service 
connection that were deficient in the 
previous denial.  

The veteran should also be provided with 
notice of the elements necessary to 
establish the underlying claim of 
entitlement to service connection.  

The notice letter should also include the 
notice requirements as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the notice letter 
should include information regarding the 
disability rating and the effective date 
to be assigned in the event that the 
previously denied claim of entitlement to 
service connection is reopened and 
granted.  

2.  The veteran and his representative 
should be provided a SOC regarding 
whether new and material evidence has 
been submitted to reopen the claim for 
service connection for osteoarthritis, 
now claimed as degenerative arthritis.  
If the veteran perfects an appeal by 
timely submitting a substantive appeal, 
the matter should be returned to the 
Board for further appellate review.  

3.  Adjudicate the issue of service 
connection for mood disorder, secondary 
to service-connected arthritis which was 
held in abeyance pending the adjudication 
of the claim of service connection for 
osteoarthritis/degenerative arthritis.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


